Citation Nr: 0511030	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952 and from November 1953 until his retirement in August 
1970.  He died in October 1984.  The appellant is his widow.

By rating decision dated in May 1985, the Regional Office 
(RO) denied the appellant's claim for service connection for 
the cause of the veteran's death.  She was notified of this 
decision and of her right to appeal by a letter dated later 
that month, but a timely appeal was not received.  Recently, 
she submitted additional evidence seeking to reopen her claim 
for service connection for the cause of the veteran's death.  
In a rating action dated in August 2000, the RO concluded 
that the veteran's death was not related to service, and 
confirmed and continued the previous denial.  

The appellant appealed this determination to the Board of 
Veterans' Appeals (Board) which, by decision dated in January 
2003, concluded that the additional evidence was new and 
material, and reopened the claim.  However, the Board found 
that the evidence, in its entirety, failed to establish that 
the veteran's death was related to service.  The appellant 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) which, by Order dated 
April 21, 2003, vacated that part of the Board's decision 
that denied service connection for the cause of the veteran's 
death.  By decision dated in September 2003, the Board 
remanded the case to the RO to ensure due process and for 
additional development of the record.  The case is again 
before the Board for appellate consideration.  





FINDINGS OF FACT

1.  At the time of the veteran's death in October 1984, 
service connection was not in effect for any disability.

2.  The veteran died in October 1984 of cardiovascular 
disease that had its onset many years after service.

3.  The competent medical evidence fails to establish a link 
between the veteran's cardiovascular disease and service.


CONCLUSION OF LAW

The cause of the veteran's death, cardiovascular disease, was 
not incurred in or aggravated by active service; nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137(2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in September 2001 and 
May 2004 apprised the appellant of the information and 
evidence necessary to substantiate her claim, which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of her claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  




Duty to Assist

With regard to the duty to assist, the record contains the 
service medical records, private medical records, an autopsy 
report and an opinion from a VA physician.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  On a report 
of medical history in March 1970, in conjunction with the 
retirement examination, the veteran denied high blood 
pressure or chest pain.  A clinical evaluation of the heart 
and vascular system at the time of the retirement examination 
in March 1970 was normal.  Blood pressure was 128/80 and 
130/80.  A chest X-ray study was normal, as was an 
electrocardiogram.

The death certificate discloses that the veteran was 53 years 
old when he died in October 1984 of electromechanical 
dissociation due to or as a consequence of myocardial 
infarction due to arteriosclerotic heart disease.  No other 
conditions were listed as contributing to his death.  The 
death certificate reveals that an autopsy was performed.  

Of record is a copy of the autopsy protocol performed at the 
service department hospital where the veteran died.  It was 
indicated that an electrocardiogram upon admission to the 
hospital revealed changes consistent with an old anterior 
myocardial infarction.  It was concluded that the cause of 
death was an acute infero-lateral myocardial infarction, 
complicated by terminal congestive heart failure.  

A statement dated in February 2000, was received from L. G. 
Goss, M.D., whose letterhead indicates that he is part of a 
family medical clinic.  He stated that he had been asked to 
review the partial service medical records, partial 
retirement medical records, autopsy reports and the veteran's 
death certificate to determine if any active duty medical 
condition or illness might have contributed to his death.  
The physician noted that the veteran was admitted to a 
service department hospital in October 1984, and died that 
same day from an acute myocardial infarction, according to 
the medical records and autopsy report.  He added that the 
veteran also suffered from chronic obstructive pulmonary 
disease, tobacco abuse and diabetes mellitus.  Dr. Goss 
commented that the veteran's service medical records show 
that an electrocardiogram in November 1965 was normal, but 
that the one performed in March 1970, in conjunction with the 
retirement examination, although interpreted as normal was, 
however, in his opinion, not normal and changed from the 
November 1965 electrocardiogram.  He asserted that the March 
1970 electrocardiogram showed left axis deviation and poor R-
wave progression consistent with an old anterior myocardial 
infarction.  He opined that these findings were consistent 
with coronary artery disease that was unrecognized during the 
veteran's active duty that that it was just as likely as not 
that this led to his death from an acute myocardial 
infarction in 1984.

In May 2000, a VA physician wrote that she had reviewed the 
veteran's March 1970 electrocardiogram and that she had 
looked at it in detail and did not find any abnormalities 
that would suggest that the veteran had had a prior 
myocardial infarction as indicated by Dr. Goss.  The VA 
physician noted that she had a cardiologist review the 
electrocardiogram and that the only thing they could find 
that was abnormal was that the lead V1, V2 and V3 were placed 
too low, so that there was not proper placement of leads done 
at that time.  Otherwise, there was no evidence of any poor 
R-wave progression as stated by Dr. Goss.  The VA physician 
commented that there was nothing in the electrocardiogram to 
suggest an old myocardial infarction.  She concluded that 
there was not enough medical evidence to suggest that the 
veteran had any evidence of a prior myocardial infarction in 
service.  

In a statement dated in May 2003, R.J. Dougherty, M.D., 
related that he had been asked by a service representative to 
review the veteran's records to ascertain whether there was a 
link between the veteran's in-service medical problems and 
the cause of his death.  Dr. Dougherty indicted that he 
reviewed service medical records, a letter from Dr. Goss and 
the autopsy report.  He noted that on the March 1970 
electrocardiogram, leads one, two and three were normal, and 
unchanged from a previous electrocardiogram.  The AVR, AVL 
and AVF were different from previous electrocardiograms.  Dr. 
Dougherty added that they were inconsistent with normal limb 
leads and would be consistent with a technical problem in 
doing an electrocardiogram.  He further stated that the chest 
leads were similar and inconsistent with the normal limb 
leads and again, were consistent with a technical problem 
doing an electrocardiogram.  He asserted that the 
electrocardiograms prior to 1970 were similar and normal.  He 
said that a 1970 electrocardiogram did not show left axis or 
changes of ischemia or poor progression of the R-waves, and 
was not consistent with an old myocardial infarction.  He 
concluded that he did not find evidence in the records of 
symptoms of coronary artery disease prior to 1984.

In a June 2003 letter to the veteran's service 
representative, Dr. Dougherty stated that it was his opinion 
that the coronary artery disease that resulted in the 
veteran's death by myocardial infarction preceded his 
discharge from service.

By letter dated in May 2004, the VA asked Dr. Dougherty to 
furnish the basis for his opinion that the veteran's coronary 
artery disease was present during service.

In a letter to the VA dated in November 2004, Dr. Dougherty 
stated that "[t]he reason for my opinion was that this 
seemed to be the only opinion that would be acceptable to 
[the veteran's representative].

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  She refers to the opinion 
of Dr. Goss in support of her claim that the veteran had 
cardiovascular disease while in service.  As noted above, Dr. 
Goss reviewed various medical records, including the 
electrocardiogram of March 1970, and concluded that it showed 
the veteran had coronary artery disease.  It is crucial to 
observe, however, that the electrocardiogram was reviewed by 
two VA physicians, including one who is a cardiologist.  It 
was the opinion of the cardiologist that, contrary to the 
allegation of Dr. Goss, the March 1970 electrocardiogram did 
not show evidence of poor R-wave progression.  It was also 
noted that it failed to establish that the veteran had a 
myocardial infarction in service.  

In addition, the Board notes that several statements have 
been received from Dr. Dougherty.  His initial opinion was 
that there was no evidence that the veteran had symptoms of 
coronary artery disease prior to 1984, approximately fourteen 
years following the veteran's retirement from service.  
Following a request from the veteran's representative, Dr. 
Dougherty prepared a statement in June 2003 that simply 
stated that the veteran's coronary artery disease was present 
prior to the veteran's discharge from service.  Since he did 
not provide a rationale for this opinion, the Board remanded 
the case in part to afford Dr. Dougherty the opportunity to 
explain his conclusion.  Apparently, as noted in his November 
2004 statement, he changed his opinion only because he felt 
it was what the veteran's representative wanted, and not on 
any medical basis.  The opinion he furnished in May 2003 as 
to the date of onset of the veteran's cardiovascular disease 
has not been shown to be other than medically based.  

The Board finds that the opinions of the VA physicians, as 
well as the initial conclusion reached by Dr. Dougherty are 
of greater probative value than either the veteran's 
statements, or the opinion of Dr. Goss.  In this regard, the 
Board observes that there is no indication that Dr. Goss is a 
cardiologist.  As noted above, the VA physician who reviewed 
the record in May 2000 also obtained the opinion of a 
cardiologist in formulating his conclusion.  In Black v. 
Brown, No. 95-47 (U.S. Vet.App. June 4, 1997), the Court 
noted that, while the veteran's wife, a nurse, was medically 
trained, there was no evidence in the record that she had 
special knowledge regarding cardiology and that she 
participated in the veteran's treatment.  Accordingly, the 
Board places greater weight on the opinion furnished by the 
physician with the requisite expertise necessary in this 
case.  Based on the evidence summarized above, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


